2021 IL App (3d) 190243

                               Opinion filed December 14, 2021
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2021

      THE PEOPLE OF THE STATE OF                      )       Appeal from the Circuit Court
      ILLINOIS,                                       )       of the 12th Judicial Circuit,
                                                      )       Will County, Illinois,
             Plaintiff-Appellee,                      )
                                                      )       Appeal No. 3-19-0243
             v.                                       )       Circuit No. 16-CF-1607
                                                      )
      DAMON L. COOK JR.,                              )       Honorable
                                                      )       Amy M. Bertani-Tomczak,
             Defendant-Appellant.                     )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
            Justice Holdridge concurred in the judgment and opinion.
            Presiding Justice McDade specially concurred, with opinion.
      ____________________________________________________________________________

                                                OPINION

¶1          Defendant, Damon L. Cook Jr., argues that (1) the State failed to prove him guilty beyond

     a reasonable doubt of unlawful use of a weapon by a felon (UUWF), (2) his conviction for

     aggravated unlawful use of a weapon (AUUW) violates the one-act, one-crime rule, and (3) the

     court erred in sentencing where (a) the court failed to consider his rehabilitative potential and

     placed undue weight on evidence of his other crimes and the seriousness of the offenses when

     sentencing defendant for being an armed habitual criminal (AHC), (b) imposed an extended-term
     sentence for UUWF, and (c) improperly considered a factor implicit in the offense of AHC in

     aggravation. We affirm in part and vacate in part.

¶2                                            I. BACKGROUND

¶3           The State charged defendant with being an AHC, a Class X felony (720 ILCS 5/24-

     1.7(a)(2), (b) (West 2016)); UUWF, a Class 2 felony (id. § 24-1.1(a), (e)); and AUUW, a Class 4

     felony (id. § 24-1.6(a)(1), (3)(A-5), (d)(2)). The matter proceeded to a bench trial.

¶4           Sergeant Dirk Obermayer with the Will County Sheriff’s Department testified that on July

     19, 2016, at approximately 6:40 p.m., he observed a van that matched the description of a van

     involved in a recent shooting at a liquor store. Obermayer pulled behind the van while it was

     stopped at a gas station. The driver’s seat was vacant, and Jordan Jervase was pumping gas.

     Obermayer requested that the three remaining occupants exit the van. After the occupants exited,

     Obermayer observed a firearm near the rear driver’s side seat “in front and offset a little bit to the

     right.” Obermayer explained, “if you cut the distance between the rear driver’s side seat and the

     back of the driver’s side seat, right there in the middle, kicked to the right just a little bit. Pretty

     much in between like the armrest.” Obermayer identified the firearm as a loaded 9-millimeter

     firearm.

¶5           On cross-examination, Obermayer stated that, when he pulled behind the van, he saw

     defendant sitting in the back seat. At the time, defendant was not wearing a hat. Obermayer

     testified that Quinton Weekly, the individual sitting in the rear driver’s side bucket seat would be

     closer to where the firearm was found. Dameon McCullum-Smith was seated in the front passenger

     seat. Defendant was sitting in the rear passenger bucket seat. The firearm was situated so that all

     of the occupants of the van would have equal access.




                                                        2
¶6          Deputy Thomas Hannon was with Obermayer when he pulled behind the van. Hannon

     observed the driver, Jervase, wearing a black shirt and black jeans. McCullum-Smith wore a white

     shirt and a dark pair of jeans. Weekly was shirtless and wore blue athletic shorts. Defendant wore

     a gray shirt and black athletic shorts. None of the individuals wore a hat. Hannon saw a red baseball

     hat “in front of the rear driver’s side bucket seat nearest to the aisle” within reach of either rear

     seat passenger. Lieutenant Jason Elledge picked up the hat and uncovered a firearm. The hat had

     completely covered the firearm.

¶7          Detective David Welsh interviewed defendant on July 20, 2016, regarding the events that

     occurred the day before. At some point on July 19, 2016, defendant was with Jervase, McCullum-

     Smith, and Weekly and traveled to a liquor store. Jervase drove the van, McCullum-Smith sat in

     the front passenger seat, Weekly sat in the rear driver’s side seat, and defendant sat in the rear

     passenger side seat. Defendant entered the liquor store to make a purchase. After defendant exited

     the store and Jervase left the parking lot, they realized they forgot to purchase something and

     returned to the liquor store. An individual in another van began shooting. Jervase drove from the

     scene to another location where police stopped them. Defendant denied wearing a red hat and

     possessing a firearm. While police searched the van, defendant observed a firearm located in front

     of the rear driver’s side seat. Defendant said that McCullum-Smith was going to “take the hit for

     the [firearms].”

¶8          The parties entered an agreed stipulation to certified copies of defendant’s three prior

     convictions for UUWF, Class 2 and 3 felonies, and AUUW, a Class 4 felony.

¶9          The parties stipulated that Deputy Adam Tapper would testify that while investigating a

     shooting on July 19, 2016, he reported to a liquor store at approximately 6:20 p.m. Tapper observed




                                                      3
       the store surveillance video from 6:10 p.m., which showed a parked van. 1 A male exited the van

       and entered the liquor store. The man was wearing a gray shirt with a pink design on the front,

       dark pants, red and white shoes, and a red baseball hat. Two minutes later, the man exited the store

       and reentered the van. The front seat passenger in the van wore a white T-shirt. Tapper would

       testify that the van in the video matched the vehicle stopped by police. Further, the man entering

       the liquor store matched defendant’s description from that day.

¶ 10           Further, the parties stipulated that Michelle Thomas, a forensic scientist with the

       Northeastern Illinois crime laboratory, would testify that she compared defendant’s DNA with the

       DNA located on the recovered firearm and the red hat. In one sample taken from the firearm,

       Thomas identified three profiles, one being a major profile. The major profile identified excluded

       defendant as a contributor. The other two profiles were unsuitable for comparison. Thomas

       identified three DNA profiles on the red hat, finding the major profile matched defendant’s DNA.

       The two other profiles were unsuitable for comparison.

¶ 11           The court found defendant guilty on all counts. In reaching its decision, the court found

       that defendant was identified as the individual on the surveillance video entering and exiting the

       liquor store wearing the red hat. When officers stopped the van, they located a firearm under that

       red hat. The hat covering the firearm contained defendant’s DNA. The hat and firearm were in the

       rear passenger side area, closer to the driver’s side, but still accessible to defendant. The court

       noted that exclusive possession is not required and, under the theory of joint possession, the act of

       covering the firearm with the hat showed that defendant knew the firearm was there and had the

       intent to exercise control over it.




               1
                The referenced surveillance video was not entered into evidence at trial.


                                                            4
¶ 12            On January 9, 2017, defendant filed a motion to vacate his conviction due to insufficient

       evidence. Specifically, defendant argued that the court improperly considered in its finding that a

       firearm had been fired from the vehicle that defendant occupied and that he wore a red hat that

       covered the firearm “some time on that day.”

¶ 13            On February 7, 2017, the court denied defendant’s motion, stating that

                       “[o]n the floor within the proximity of both the back seat passengers was a [firearm]

                       and it was just sitting there. It was concealed by the red hat that was identified that

                       your client was wearing 20 minutes earlier and there was his DNA on it. I think the

                       hat on it shows knowledge. The hat on it shows proximity, and the concealing of it

                       establishes the control.”

¶ 14            Defendant filed a motion for a new trial. Defendant alleged that he was denied his right to

       effective assistance of counsel where counsel failed to review discovery with defendant prior to

       trial.

¶ 15            The court held a hearing on defendant’s motion for a new trial. Defendant testified that, if

       counsel had informed defendant of the DNA evidence, defendant “could have clarified how [the

       red] hat got taken off [defendant’s] head.” The court denied defendant’s motion.

¶ 16            Prior to sentencing, the State charged defendant in a separate case with attempted murder

       for an incident that occurred on March 9, 2016.

¶ 17            The matter proceeded to sentencing. The court noted that it had received a presentence

       investigation (PSI). The State presented argument in aggravation and noted defendant’s prior

       felony convictions.

¶ 18            Following evidence in aggravation and mitigation, the court stated,




                                                         5
                      “First of all, I want to make it clear I am just sentencing you for [AHC, UUWF,

                      and AUUW], not for any involvement in the [March 9, 2016] shooting. So it’s just

                      this case.

                              I’ve considered the arguments, the evidence presented here in aggravation

                      and mitigation. I do note that out of the three prior felonies, two of them involved

                      [firearms]. This one involves [firearms].

                              It’s the Court’s decision that I am going to sentence you to ten years in the

                      Department of Corrections.”

       The State informed the court that defendant could not receive 10 years’ imprisonment for AUUW,

       and the court changed the sentence to 6 years’ imprisonment. The court sentenced defendant to 10

       years’ imprisonment for AHC and UUWF and ordered all of the sentences to run concurrently.

¶ 19          Defendant filed a motion to reconsider his sentence. Defendant argued his sentence was

       excessive because the court improperly weighed the factors in mitigation and erroneously

       considered his pending attempted murder charge. The court denied defendant’s motion. Defendant

       appealed.

¶ 20                                             II. ANALYSIS

¶ 21                                    A. Sufficiency of the Evidence

¶ 22          Defendant argues the State failed to prove him guilty beyond a reasonable doubt of UUWF

       because the evidence failed to establish that he constructively possessed the firearm found in the

       van.

¶ 23          When a defendant makes a challenge to the sufficiency of the evidence, “ ‘the relevant

       question is whether, after viewing the evidence in the light most favorable to the prosecution, any

       rational trier of fact could have found the essential elements of the crime beyond a reasonable

                                                        6
       doubt.’ ” (Emphasis in original.) People v. Collins, 106 Ill. 2d 237, 261 (1985) (quoting Jackson

       v. Virginia, 443 U.S. 307, 319 (1979)). “When presented with a challenge to the sufficiency of the

       evidence, it is not the function of this court to retry the defendant.” Id. Thus, “the reviewing court

       must allow all reasonable inferences from the record in favor of the prosecution.” People v.

       Cunningham, 212 Ill. 2d 274, 280 (2004). “A conviction will be reversed only where the evidence

       is so unreasonable, improbable, or unsatisfactory that it justifies a reasonable doubt of the

       defendant’s guilt.” People v. Belknap, 2014 IL 117094, ¶ 67.

¶ 24          To prove defendant guilty of UUWF, the State was required to show defendant “knowingly

       possess[ed] on or about his person *** any firearm *** [and] has been convicted of a felony.” 720

       ILCS 5/24-1.1(a) (West 2016). Defendant does not contest that he was previously convicted of a

       felony. Rather, defendant argues that the State failed to show that he was in constructive possession

       of a firearm.

¶ 25          “ ‘[C]onstructive possession of a firearm may be shown where the person has knowledge

       of the presence of the weapon and exercises immediate and exclusive control over the area where

       the firearm is found.’ ” People v. Wise, 2021 IL 125392, ¶ 25 (quoting People v. Brown, 2020 IL

       124100, ¶ 11). Circumstantial evidence is sufficient to establish knowledge. People v. Rangel, 163

       Ill. App. 3d 730, 739 (1987). “A defendant’s mere presence in a car, without more, is not evidence

       that he knows a weapon is in the car.” People v. Bailey, 333 Ill. App. 3d 888, 891 (2002). “[A]

       ‘person’s knowledge of the place or location of the [item] alleged to be possessed is not the

       equivalent of possession.’ ” Wise, 2021 IL 125392, ¶ 28 (quoting People v. McIntyre, 2011 IL App

       (2d) 100889, ¶ 17). However, a court may consider defendant’s proximity to the weapon when

       determining constructive possession. Id. ¶ 29.




                                                         7
¶ 26          With regard to constructive possession, our supreme court in Wise recently noted that a

       weapon must be “ ‘in such close proximity that it can be readily used as though on the person.’ ”

       Id. ¶ 33 (quoting People v. Liss, 406 Ill. 419, 422 (1950)). The Wise court stated that the firearm

       offense statutes were implemented to serve a specific deterrent purpose. Id. ¶ 31. To satisfy this

       purpose, “ ‘it would be necessary that the defendant have some type of immediate access to or

       timely control over the weapon.’ ” (Emphases in original.) Id. (quoting People v. Condon, 148 Ill.

       2d 96, 110 (1992)).

¶ 27          In the present case, defendant was seated in the rear passenger seat of a van. The firearm

       was located on the floor in front of the rear driver’s side seat closer to the middle aisle. According

       to the officers’ testimony, defendant was close enough to have ready access to the firearm, and the

       firearm would have been visible to defendant. From these facts, a reasonable person could infer

       that defendant knew the firearm was in the van.

¶ 28          Not only did defendant know the location of the firearm, but he exercised immediate and

       exclusive control over it. Defendant’s position in the van gave him immediate access and timely

       control over the firearm, where defendant could have made an instantaneous decision to use the

       firearm. See Condon, 148 Ill. 2d at 110. The hat located over the firearm contained defendant’s

       DNA and matched the hat defendant was observed wearing in the surveillance video shortly before

       being stopped by police. Further, the record inferentially indicates that defendant used his hat to

       conceal the firearm, showing defendant’s control over the firearm. The firearm’s proximity to other

       individuals in the van does not diminish defendant’s immediate and exclusive control. See People

       v. Hill, 226 Ill. App. 3d 670, 673 (1992) (“ ‘When the relationship of others to the contraband is

       sufficiently close to constitute possession, the result is not vindication of the defendant, but rather

       a situation of joint possession.’ ” (Emphasis omitted.) (quoting People v. Williams, 98 Ill. App. 3d


                                                         8
       844, 849 (1981))). Therefore, the State presented sufficient evidence to prove beyond a reasonable

       doubt that defendant constructively possessed the firearm and was guilty of UUWF.

¶ 29                                       B. One-Act, One-Crime Rule

¶ 30           Defendant argues his AUUW conviction violates the one-act, one-crime rule because it

       derives from the same physical act as his UUWF conviction. Although defendant forfeited review

       of this error, the State concedes that it is a reversible plain error.

¶ 31           Under the one-act, one-crime rule, “a defendant may not be convicted of multiple offenses

       that are based upon precisely the same single physical act.” People v. Johnson, 237 Ill. 2d 81, 97

       (2010). “If a defendant is convicted of two offenses based on the same act, the conviction for the

       less serious offense must be vacated.” People v. Ellis, 401 Ill. App. 3d 727, 729 (2010). We review

       the application of the one-act, one-crime rule de novo. People v. Coats, 2018 IL 121926, ¶ 12.

¶ 32           Here, defendant’s UUWF and AUUW convictions derive from the same physical act,

       possessing the firearm discovered in the van. Although defendant failed to preserve this issue for

       appellate review, it is subject to reversal under the second prong of the plain error doctrine because

       it affects the integrity of the judicial process. People v. Harvey, 211 Ill. 2d 368, 388 (2004).

       Therefore, we vacate defendant’s AUUW conviction, as it is a Class 4 felony and a lesser offense

       than the Class 2 UUWF offense that derived from possessing the firearm. See 720 ILCS 5/24-

       1.6(a)(1), (3)(A-5), (d)(2) (West 2016); see also id. § 24-1.1(a), (e).

¶ 33                                            C. Sentencing Error

¶ 34           Defendant raises three issues with his sentence, arguing the court (1) imposed an excessive

       sentence for AHC where the court failed to consider defendant’s rehabilitative potential and placed

       undue weight on evidence of his other crimes and the seriousness of the offenses, (2) erroneously




                                                           9
       imposed an extended-term sentence for UUWF, and (3) improperly considered a factor implicit in

       the offense of AHC in aggravation.

¶ 35          We review the circuit court’s sentencing determination for an abuse of discretion. People

       v. Stacey, 193 Ill. 2d 203, 209 (2000). We will find an abuse of discretion only where the court’s

       ruling is arbitrary, fanciful, unreasonable, or where no reasonable person would take the view

       adopted by the court. People v. Hall, 195 Ill. 2d 1, 20 (2000). We will not disturb a sentence within

       the applicable sentencing range unless the circuit court abused its discretion. Stacey, 193 Ill. 2d at

       209-10.

¶ 36          At the outset, we note that, as defendant was charged, the statutory sentencing range for

       UUWF, a Class 2 felony, is 3 to 14 years’ imprisonment. See 720 ILCS 5/24-1.1(a), (e) (West

       2016). The statutory sentencing range for AHC, a Class X felony, is 6 to 30 years’ imprisonment.

       Id. § 24-1.7; 730 ILCS 5/5-4.5-25(a) (West 2016). Defendant’s 10-year prison sentence for AHC

       and concurrent 10-year prison sentence for UUWF are within the statutory range for both offenses.

       Therefore, defendant’s sentences are presumptively valid, and defendant bears the burden to rebut

       this presumption. See People v. Sauseda, 2016 IL App (1st) 140134, ¶ 12.

¶ 37                                    1. Excessive Sentence for AHC

¶ 38          Defendant argues that his 10-year sentence for AHC was “disproportionate and contrary to

       the spirit and purpose of the law in rehabilitating and restoring” defendant. Additionally, the court

       placed undue weight on the seriousness of the AHC offense and the evidence of defendant’s other

       bad acts. The Illinois Constitution requires that “[a]ll penalties shall be determined both according

       to the seriousness of the offense and with the objective of restoring the offender to useful

       citizenship.” Ill. Const. 1970, art. I, § 11. The circuit court has wide latitude in sentencing a

       defendant to any term prescribed by statute, “[a]s long as the court does not consider incompetent


                                                        10
       evidence, improper aggravating factors, or ignore pertinent mitigating factors.” People v.

       Hernandez, 204 Ill. App. 3d 732, 740 (1990). Relevant sentencing considerations include the

       nature of the crime, the public’s protection, deterrence, punishment, and the defendant’s

       rehabilitative potential. People v. Kolzow, 301 Ill. App. 3d 1, 8 (1998). The weight that the circuit

       court should attribute to any factors in aggravation and mitigation depends on the particular

       circumstances of the case. Id. The court is not required to cite each factor it considered in

       fashioning a defendant’s sentence. People v. Perkins, 408 Ill. App. 3d 752, 763 (2011). Defendant

       “ ‘must make an affirmative showing that the sentencing court did not consider the relevant

       factors.’ ” People v. Wilson, 2016 IL App (1st) 141063, ¶ 11 (quoting People v. Burton, 2015 IL

       App (1st) 131600, ¶ 38).

¶ 39          The legislature determined that AHC is a serious offense when it categorized it as a Class X

       felony punishable by a sentence of up to 30 years’ imprisonment. 720 ILCS 5/24-1.7 (West 2016);

       730 ILCS 5/5-4.5-25(a) (West 2016); see also People v. Sharpe, 216 Ill. 2d 481, 487 (2005) (noting

       “the legislature is institutionally better equipped to gauge the seriousness of various offenses”);

       Johnson, 237 Ill. 2d at 98-99 (indicators of the seriousness of the offense include the maximum

       possible sentence and the legislative classification, mental state required, and the specificity with

       which each offense is defined in the statute). To be subject to this sentencing range, a defendant

       need only “receive[ ], sell[ ], possess[ ], or transfer[ ] any firearm after having been convicted a

       total of 2 or more times of any combination of the following offenses: *** (2) unlawful use of a

       weapon by a felon; aggravated unlawful use of a weapon.” 720 ILCS 5/24-1.7(a)(2) (West 2016).

       The sentencing scheme does not require any specific findings to subject a defendant to the

       maximum 30-year prison term.




                                                        11
¶ 40          Initially, defendant’s 10-year prison term is presumptively proper, as it falls well within

       the statutory guidelines for a Class X felony. It is also reflective of defendant’s criminal history,

       as this is defendant’s fourth felony conviction. Supra ¶ 36; People v. Evangelista, 393 Ill. App. 3d

       395, 399 (2009) (“criminal history alone” may “warrant sentences substantially above the

       minimum”).

¶ 41          In the present case, the record establishes that the court properly weighed the factors in

       aggravation and mitigation. The court was aware of the defendant’s conduct, as it had both

       presided over defendant’s bench trial and received his PSI before it imposed the sentence. At

       sentencing, the court noted defendant’s prior weapons related convictions but did not rely on those

       convictions in aggravation when it sentenced defendant for AHC and UUWF. The court generally

       issued a 10-year sentence for both offenses and did not specify any aggravating factors in reaching

       that sentence. Therefore, the court did not abuse its discretion in sentencing defendant to 10 years’

       imprisonment for AHC.

¶ 42          We further reject defendant’s contentions that the court failed to consider defendant’s

       rehabilitative potential and improperly considered the seriousness of the offense and the evidence

       of defendant’s other crimes. Defendant fails to support these contentions with affirmative evidence

       from the record. See Wilson, 2016 IL App (1st) 141063, ¶ 11. Instead, defendant relies on the 10-

       year sentence imposed and the evidence presented to the court at sentencing. However, the court

       explicitly stated that it was not considering defendant’s pending attempted murder charge as a

       factor in its sentencing determination. Accordingly, defendant’s AHC sentence is not excessive or

       the result of an abuse of discretion.

¶ 43                                   2. Excessive Sentence for UUWF




                                                        12
¶ 44          Defendant contends that the court erroneously imposed an extended-term sentence for

       UUWF. In support, defendant cites section 5-4.5-35 of the Unified Code of Corrections (730 ILCS

       5/5-4.5-35 (West 2016)), which sets forth the general sentencing and extended-term ranges for

       Class 2 felonies. However, section 24-1.1(e) of the Criminal Code of 2012 (Code), the section that

       establishes the UUWF offense, expressly provides a sentence range of 3 to 14 years’

       imprisonment, with no mention of extended-term sentencing, for the Class 2 Felony offense of

       UUWF. See 720 ILCS 5/24-1.1(e) (West 2016). Defendant’s 10-year prison sentence for UUWF

       is well within the statutory range set forth in section 24-1.1(e) of the Code. Therefore, this sentence

       is not excessive.

¶ 45                          3. Improper Consideration of an Implicit Factor of AHC

¶ 46          Defendant argues that, at sentencing, the court improperly considered defendant’s prior

       convictions for UUWF, an element implicit in the offense of AHC.

¶ 47          A factor implicit in the offense for which a defendant is found guilty may not be considered

       a factor in aggravation. People v. Phelps, 211 Ill. 2d 1, 11 (2004). “Stated differently, a single

       factor cannot be used both as an element of an offense and as a basis for imposing ‘a harsher

       sentence than might otherwise have been imposed.’ ” Id. at 11-12 (quoting People v. Gonzalez,

       151 Ill. 2d 79, 83-84 (1992)). The dual use of a single factor, known as a “ ‘double enhancement,’ ”

       is prohibited under the presumption that the legislature considered the factor when setting the

       sentencing range. Id. at 12 (quoting Gonzalez, 151 Ill. 2d at 85). There is a strong presumption that

       the circuit court based its sentencing determination on proper legal reasoning. People v. Bowman,

       357 Ill. App. 3d 290, 303-04 (2005). It is defendant’s burden to affirmatively establish that the

       sentence was based on improper considerations. See Wilson, 2016 IL App (1st) 141063, ¶ 11.




                                                         13
¶ 48          In the present case, the State was required to prove that defendant had two or more prior

       convictions to prove defendant’s guilt of AHC. 720 ILCS 5/24-1.6(a)(1), (3)(A-5) (West 2016).

       The court did not state its specific considerations or enter separate sentences for UUWF and AHC.

       Instead, it entered 10-year sentences for both AHC and UUWF. Supra ¶ 41. While imposing these

       sentences, the court noted defendant’s prior weapons convictions. However, there is no indication

       that the court improperly considered defendant’s prior convictions when it sentenced defendant

       for being an AHC or that it gave defendant a harsher sentence because of defendant’s prior

       convictions. See Phelps, 211 Ill. 2d at 11-12; see also Wilson, 2016 IL App (1st) 141063, ¶ 11.

¶ 49          Even assuming, arguendo, that the court improperly considered defendant’s prior

       convictions in aggravation, the court did so in passing, and defendant’s sentence was substantially

       less than the maximum sentence permissible by statute. See People v. Bourke, 96 Ill. 2d 327, 330,

       333 (1983) (the circuit court afforded insignificant weight to an improper factor where it stated

       that it would “ ‘only comment in passing’ ” as to a factor inherent in the offense and where

       defendant’s sentence was “substantially below” the maximum permissible sentence). Therefore,

       the court did not abuse its discretion when sentencing defendant for AHC.

¶ 50                                            III. CONCLUSION

¶ 51          The judgment of the circuit court of Will County is affirmed in part and vacated in part.

¶ 52          Affirmed in part and vacated in part.

¶ 53          PRESIDING JUSTICE McDADE, specially concurring:

¶ 54          In this case, we affirm the conviction of defendant, Damon Cook Jr., for unlawful use of a

       weapon by a felon; vacate, on one-act, one crime grounds, his conviction for aggravated use of a

       weapon by a felon; and reject all three of his sentencing challenges. I concur with those findings

       because the restrictions on our review are clearly established in the precedents cited in the decision.


                                                         14
       I write separately, however, to comment on the frustration of defendant’s attempt to attack his

       sentence for the offense of armed habitual criminal as excessive.

¶ 55          In mounting his challenge, defendant invokes the stated goal of the Illinois Constitution of

       achieving sentencing decisions that appropriately balance the seriousness of the offense with a

       defendant’s restoration to useful citizenship. Careful attention to the law by which our decision is

       guided (set out supra ¶ 38) reveals the incongruous juxtaposition of the following propositions:

                              (1) The trial court has wide latitude in sentencing within the statutory

                      range “[a]s long as it does not consider incompetent evidence, improper

                      aggravating factors, or ignore pertinent mitigating factors.” (Emphasis added.)

                              (2) The court is not required to cite each factor it considered in fashioning

                      a defendant’s sentence.

                              (3) However, to prevail, a defendant “must make an affirmative showing

                      that the sentencing court did not consider the relevant factors.” (Emphasis added.)

       Nothing could be simpler or fairer—for a defendant who is blessed with extrasensory perception.

       For any normal defendant, however, the inevitable conclusion is the one we reach in paragraph 42:

                      “We further reject defendant’s contentions that the court failed to consider [his]

                      rehabilitative potential, and improperly considered the seriousness of the offense

                      and the evidence of defendant’s other crimes. Defendant fails to support these

                      contentions with affirmative evidence from the record.” (Emphasis added.)

       Cursed with a lack of mental superpowers, the defendant was relegated to “reli[ance] on the 10-

       year sentence imposed and the evidence presented to the court at sentencing.” And because the

       trial court specifically disclaimed reliance on one challenged aggravating factor, we reject the

       possibility that it improperly relied on or gave weight to any of them.

                                                       15
¶ 56          Not only do these procedures effectively deprive a defendant of a reasonable opportunity

       to support a potentially valid challenge to a sentencing decision, they also prevent this court from

       undertaking a meaningful review of the circuit court’s level of compliance with an expressed goal

       of our state constitution. Our power to review is limited to presuming—and hoping—that the trial

       court knew and followed the law.




                                                       16
                                 No. 3-19-0243


Cite as:                 People v. Cook, 2021 IL App (3d) 190243


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 16-CF-1607;
                         the Hon. Amy M. Bertani-Tomczak, Judge, presiding.


Attorneys                James E. Chadd, Thomas A. Karalis, and Editha Rosario-Moore,
for                      of State Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino,
for                      Thomas D. Arado, and Jessica A. Theodoratos, of State’s
Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                         People.




                                       17